Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

The following is a Final Office Action for Application Serial 16/958,467.  Claims 1-10, 13 and 15-21 are pending.  The claims 1 ,9,  15 , 16 and 21 are currently amended. The claims 11, 12  and 14 are cancelled.   The claims 1-10, 13 and 15-21 are rejected below. 


Response to Amendments
The claims 1-10, 13 and 15-21 are pending in this application. The claims 11,12 and 14 are cancelled.

The claim 5 is objected.  

The 35 U.S.C. 101 rejections of claims 1 -5, 7, 21-33 have been fully
considered in light of the 2019 PEG. The Applicant’s arguments are persuasive,
therefore, the 35 U.S.C 101 rejection is withdrawn.

The claims 1 -4, 7, 21-33 are not sufficient to overcome the 35 U.S.C. 103
rejections, see below.  The claim 5 recites allowable subject matter.

Allowable Subject Matter
Claim 5  is allowable subject matter under 35 U.S.C. 103
(Examiner suggests rolling the limitations of claim 5 into the intervening claims to advance prosecution. )

Claim Objections
Regarding Claim 5, A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).


		Response to Arguments

Applicant's arguments filed February 10, 2022 have been fully considered but they are not persuasive and/are moot in view of the revised rejections. Applicant’s argument will be addressed herein below.

37 CFR 1.105. Requirements for information.  
On pages 12,  Applicant confirms ownership of all claims, including claim 5.

35 U.S.C. 101 Rejection  
On pages 12 -13,  Applicant respectfully traverses the rejection. … the independent claim 1 … is amended to recite controlling the picking transfer machine  to convey the picking rack(s) to the picking work station… the independent claim as a whole integrate any alleged abstract idea into a practical application… of a specific inventory scheduling, which improves the scheduling efficiency of each stage of the inventory scheduling, thus improving the efficiency of an inventory scheduling overall. Thus the claims are patent eligible. 

Examiner agrees. The Examiner finds the Applicant’s arguments persuasive. The Examiner submits the additional elements of at least the inventory schedule devices and non-transitory computer-readable storage medium (in claims 1, 15, & 16 respectively) controlling the picking transfer machine to convey the picking rack(s) to the picking workstation to which the order to be picked is allocated integrate any abstract idea into a practical application because these limitations implement  any judicial exception with a particular machine (MPEP 2106.05(b)) and add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment to transform the judicial exception into patent-eligible subject matter. MPEP 2106.05(e). Therefore, the 35 U.S.C. 101 rejection is withdrawn.

35 U.S.C. 103 Rejection
On pages 13 -16,  Applicant respectfully traverses  … that the applied references fail to disclose and would not have rendered obvious the combinations of features recited by the claims. 
The applied references fail to disclose and would not have rendered obvious [1] determining order processing capability information of each of a plurality of picking workstations, according to [1A] position distribution information of an available transfer machine(s) relative to each of the picking workstations, and [1B] load information of each of the picking workstation including a number of a free rack buffer location(s) at each of the picking workstations; [2] determining a picking rack(s) according to at least one of a kind(s) and a quantity of goods to be picked on each of the rack(s), a distance from each of the rack(s) to the picking workstation to which the order to be picked is allocated, and a distance from each of the rack(s) to each of the available transfer machine(s), to pick the goods to be picked from the picking rack(s); and [3] for each of the picking rack(s), determining a picking transfer machine for conveying the13 Reply to Office Action of November 10, 2021picking rack according to a distance from each of the available transfer machine(s) to the picking rack. 
Applicant respectfully submits that the location of the workstations in Lamballais-2016 represents the direction of the workstation relative to the storage area. For example, the workstation is on the west, east, south, or north side of the storage area. See Lamballais-2016, 4.3 Experiment 3: varying the location of workstations. That is, the location of the workstations is different from position distribution information of an available transfer machine(s) relative to each of the picking workstations, as the direction of the workstation relative to the storage area is different from position distribution information of an available transfer machine(s) relative to each of the picking workstations. 
Lamballais-2016 fails to disclose or teach features [lA].    …  "racks to be picked" 
Azadeh does not disclose how to determine the picking racks for the order to be picked before the goods to be picked are conveyed to the picking workstation allocated to the order to be picked. 
Lamalais-2016 also does not disclose how to determine the picking racks for the order to be picked before the goods to be picked are conveyed to the picking workstation allocated to the order to be picked. 
The applied references similarly fail to disclose and would not have rendered obvious the combinations of features recited by independent claims 15 and 16. Therefore, independent claims 1, 15, and 16 are patentable. Reply to Office Action of November 10, 2021Accordingly, Applicant respectfully requests withdrawal of the rejections. 
Application No. 16/958,467

Examiner respectfully disagrees. Examiner directs the Applicant to the citations below, that teach the argued limitations above. See 35 U.S.C. 103 rejection below.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the cl-aimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claim(s) 1-4 ,6-10, 13, 15- 21,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamballais (2016, Estimating performance in a Robotic Fulfillment System), hereon Lamballais-2016, and  Azadeh (2017, Robotized and Automated Warehouse Systems: Review and Recent Developments).



Regarding Claim 1,  (Currently Amended) 

An inventory scheduling method carried out by an inventory scheduling device, the method, comprising: obtaining an order to be picked, the order to be picked comprising… ; 

Lamballais -2016 teaches orders is assigned to a workstation (picking workstation), robots (transfer machines) can fetch products.


determining order processing capability information of each of a plurality of picking workstations, according to position distribution information of … to be picked relative to each of the picking workstations, according

Lamballais -2016 teaches robot utilization (a transfer machine distribution density value) are influenced by warehouse layout and operating policies., (Lamballais-2016 ,p. 976 column 1 , paragraph 1); Lamballais -2016 teaches orders is assigned to a workstation (picking workstation), robots (transfer machines) can fetch products.


Teaches the conveyor line is used to transport.

 position distribution information of an available transfer machine(s) relative to each of the picking workstations, 

Lamballais -2016 teaches order throughput is affected by the location of the workstations (position distribution information) around the storage area., Lamballais-2016; 

Lamballais -2016 teaches robot utilization (a transfer machine distribution density value) are influenced by warehouse layout and operating policies., (Lamballais-2016, p. 976 column 1 , paragraph 1); Lamballais -2016 teaches orders is assigned to a workstation (picking workstation), robots (transfer machines) can fetch products.


and load information of each of the picking workstation including a number of free rack buffer location(s) at each of the picking workstations.; 

Lamballais -2016 teaches distribution picker time, (Lamballais -2016, Table 1)
	
Lamballais -2016 teaches a robotic mobile fulfillment system is an automated, parts-to-pick …system … suited for e-commerce distribution center .  The(se) models can be used to quickly evaluate different warehouse layouts, or robot zoning strategies. The model results show the maximum order throughput …affected by the location of the workstations around the storage area., Lamballais-2016 (abstract), (p.976, column 2 paragraph 2)
	
Lalmais teaches pod (rack) and a buffer., Lalmais Figure 3.



(A workstations is a rack buffer location).

and allocating the order to be picked to one of the picking workstations according to the order processing capability information of each of the picking workstations to pick the goods to be picked in the order to be picked at the picking workstation to which the order to be picked allocated.  

Lamballais- 2016 teaches the maximum throughput tends to be higher if the workstations are located north and south of the storage area but if zones are present the maximum throughput tends to be higher if workstation are located west and east of the storage area. (Lamballais -2016 p. 988 column 1  paragraph 2)  and Lamballais teaches modeling travel between the workstations  a considering a probability and a distribution time., P.970 column 2 paragraph 3.

Examiner submits  the location of workstation is position in which goods are distributed within the wharehouse for fulfillment.


	Although highly suggested, Lamballais-2016 does not explicitly teach:
“… a kind(s) of goods to be picked … a rack(s) storing at least one kind of the goods …”

	Azadeh teaches:
“… a kind(s) of goods to be picked … a rack(s) storing at least one kind of the goods …”

Azadeh teaches the picker takes the requested products and adds them to the customer order bin placed in a different rack., Azadeh (p..933 column 1 paragraph 2).

Lamballais -2016 teaches estimating performance and robot utilization under different system parameters, warehouse layouts , and control policies. Azadeh teaches optimizing rack configurations. It would have been obvious before the effective filing date to combine assigning orders, as taught by Lamballais -2016 with racks locations, as taught by Azadeh to reduce cycle time, Azadeh (p.925 column 2 paragraph 1).
	
determining a picking rack(s) according to at least one of a kind(s) and a quantity of goods to be picked on each of the rack(s), 


Lamballais -2016 teaches a robotic mobile fulfillment system is an automated, parts-to-pick …system … suited for e-commerce distribution center .  The(se) models can be used to quickly evaluate different warehouse layouts, or robot zoning strategies. The model results show the maximum order throughput …affected by the location of the workstations around the storage area., Lamballais-2016 (abstract), (p.976, column 2 paragraph 2)

Lamballais teaches tracking the number of units per product on each pod and a pod being dedicated to a SKU., Lambaillais (p.11 paragraph 2) 


a distance from each of the rack(s) to the picking workstation to which the order to be picked is allocated, and a distance from each of the rack(s) to each of the available transfer machine(s), to pick the goods to be picked from the picking rack(s); for each of the picking rack(s), determining a picking transfer machine for conveying the picking rack according to a distance from each of the available transfer machine(s) to the picking rack; 

Lalmais teaches pod (rack), buffer., Lalmais Figure 3.

Lamballais -2016 teaches a robotic mobile fulfillment system is an automated, parts-to-pick …system … suited for e-commerce distribution center .  The core innovation of an RMFS are the robots transport the pods.. 1.e., shelves containing products to the workstations (i.e. determining transfer machine).  The(se) models van be used to quickly evaluate different warehouse layouts, or robot zoning strategies. The model results show the maximum order throughput …affected by the location of the workstations (picking work stations) around the storage area., Lamballais-2016 (abstract), (p978., column 2 paragraph 2)


and 2Application No. 16/958,467 Reply to Office Action of November 10, 2021 controlling the picking transfer machine to convey the picking rack(s) to the picking workstation to which the order to be picked is allocated


Lamballais -2016 teaches a robotic mobile fulfillment system is an automated, parts-to-pick …system … suited for e-commerce distribution center .  The(se) models van be used to quickly evaluate different warehouse layouts, or robot zoning strategies. The model results show the maximum order throughput …affected by the location of the workstations (picking work stations) around the storage area., Lamballais-2016 (abstract), (p978., column 2 paragraph 2)


Regarding Claim 2, (Previously Presented) 

The inventory scheduling method according to claim 1, wherein determining the order processing capability information of each of the plurality of picking workstations comprises: 

Lamballais -2016 teaches a robotic mobile fulfillment system is an automated, parts-to-pick …system … suited for e-commerce distribution center .  The(se) models van be used to quickly evaluate different warehouse layouts, or robot zoning strategies. The model results show the maximum order throughput …affected by the location of the workstations around the storage area., Lamballais-2016 (abstract), (p.976, column 2 paragraph 2)

for each of the picking workstations, determining a goods distribution density value corresponding to the picking workstation according to the position distribution information of the rack(s) relative to the picking workstation;

Lamballais -2016 teaches order throughput is affected by the location of the workstations around the storage area., Lamballais-2016

Lamballais -2016 teaches queueing models can incorporate the stochasticity in the travel times of the robots and the time that orders have to wait before they can be released to the system, so that the robot utilization and performance metrics such as order throughput (goods distribution) and order cycle time can be estimated. By measuring order throughput, order cycle time, and robot utilization, these models enable warehouse managers and system developers to predict performance and optimize warehouse design., Lamballais – 2016 (p.977  column 2 paragraph 2)

determining a transfer machine distribution density value corresponding to the picking workstation according to the position distribution information of the available transfer machine(s) relative to the picking workstation; 4Docket No. 530883US Preliminary Amendment 

Lamballais -2016 teaches order throughput is affected by the location of the workstations (position distribution information) around the storage area., Lamballais-2016; 

Lamballais -2016 teaches robot utilization (a transfer machine distribution density value) are influenced by warehouse layout and operating policies., (Lamballais-2016 ,p. 976 column 1 , paragraph 1); Lamballais -2016 teaches orders is assigned to a workstation (picking workstation), robots (transfer machines) can fetch products.

Lamballais-2016 teaches the location of the pods (movable shelves) , the system can automatically sort inventory during operations, (Lamballais-2016, p. 977 column 1 , paragraph 1);


determining a load capacity value corresponding to the picking workstation according to the load information of the picking workstation; 

Lamballais-2016 teaches if the capacity (a load capacity) becomes insufficient, the layout can be adjusted by adding more pods and storage locations, (Lamballais-2016, p. 977 column 2 , paragraph 1);



and determining a weighted sum of the goods distribution density value, the transfer machine distribution density value, and the load capacity value corresponding to the picking workstation as the order processing capability information of the picking workstation.  

Lamballais-2016 teaches constructing and analytical model to measure the performance metrics of order throughput, average order cycle time, and robot utilization (transfer machine density value),  (Lamballais-2016, p. 978 column 2, paragraph)



Regarding Claim 3, (Previously Presented)

The inventory scheduling method according to claim 1, wherein determining the order processing capability information of each of the plurality of picking workstations comprises: 

Same as above

for each of the picking workstations, determining a goods distribution density value corresponding to the picking workstation according to a distance from each of the rack(s) to the picking workstation; 

Lamballais-2016 teaches the network analyzes the performance of one workstation in isolation., (Lamballais-2016, p. 978 column 2 , paragraph 3);


Lamballais-2016 teaches robot speed is about three miles per hour, which is about 1.3 meters per second, and the average time for picking an order line is six seconds,  Laballais- 2016 (p.984 column 2 , paragraph 3) ;

(Lamballais teaches measuring the robot (transfer machine) rate per hour and the average time got picking an order, thus, Lamballais teaches a  distance and rate of picking, and thus, Lamballais teaches a goods distribution density.)


and determining the order processing capability information of the picking workstation according to the goods distribution density value corresponding to the picking workstation.  

Lamballais-2016 teaches robot speed is about three miles per hour, which is about 1.3 meters per second, and the average time for picking an order line is six seconds,  Laballais- 2016 (p.984 column 2 , paragraph 3); Lamballais -2016 teaches pick rates are above 200 lines per hour (goods distribution density value), therefore the average time for picking is set at 15 seconds in total or 240 lines maximum per hour., (Lamballais-2016, p. 984 column 2 , paragraph 3);



Regarding Claim 4,  (Original) 

The inventory scheduling method according to claim 3, wherein: the goods distribution density value corresponding to the picking workstation is determined according to a sum of a reciprocal of the distance from each of the rack(s) to the picking workstation; 

Lamballais-2016 teaches constructing and analytical model to measure the performance metrics of order throughput , average order cycle time, and robot utilization (transfer machine density value),  (Lamballais-2016, p. 978 column 2, paragraph   )


or the goods distribution density value corresponding to the picking workstation is determined according to the number of a rack(s) storing at least one kind of the goods to be picked in a preset region corresponding to the picking workstation and a distance from each of the rack(s) in the preset region to the picking workstation.  

Lamballais-2016 teaches All models focus on the performance of a workstation in isolation, but they differ in whether they allow only single-line orders or also multi-line orders, and in whether they divide the storage areas into zones (preset regions) or not. These analytical models require very little computation time and can therefore be used to rapidly optimize the warehouse design, Lamballais-2016 (p.977, column 2 paragraph 2)



Regarding Claim 6,  (Previously Presented) 

The inventory scheduling method according to claim 4 , wherein for each of the rack(s), the distance from the rack to the picking workstation is set to a preset distance, in a case where the rack is located at the picking workstation or on a way to the picking workstation; 

Lamballais-2016 teaches constructing and analytical model to measure the performance metrics of order throughput, average order cycle time, and robot utilization (transfer machine density value),  (Lamballais-2016, p. 978 column 2, paragraph) ; 

Lamballais -2016 teaches calculating the travel distance of a robot carrying a pod and on the shortest route between a storage location SL and a workstation WS , the start intersection is the first intersection with an outgoing arc that points towards the hall in which WS is located., Lamballais-2016 (p.983 column 2 paragraph 1)


wherein for a rack that is not located at the picking workstation and is not on the way to the picking workstation, a difference between a distance from the rack to the picking workstation and the preset distance is greater than a preset value.  

Lamballais-2016 teaches it  (robot )then first has to move in easterly direction before it can move west to the workstation, so initially the distance between the robot and its destination will increase., Lamballais-2016 (p.983 column 2 paragraph 1)



Regarding Claim 7,  (Previously Presented)

The inventory scheduling method according to claim 1, wherein determining the order processing capability information of each of the plurality of picking workstations comprises: 

[same as above]


for each of the picking workstations, 6Docket No. 530883US Preliininarn- Amendment determining a transfer machine distribution density value corresponding to the picking workstation according to a distance from each of the available transfer machine(s) to the picking workstation; 

Lamballais-2016 teaches the analytical method accurately estimates robot utilization (transfer machine), workstation utilization, and average order cycle time (goods distribution)., (Lamballais-2016, p. 988 column 1 lines paragraph 3)


and determining the order processing capability information of the picking workstation according to the transfer machine distribution density value corresponding to the picking workstation.  

Lamballais-2016 teaches calculating travel distance for loaded travel. Once the travel distances are known, they must be divided by the speed of the robot (transfer machine). , (Lamballais-2016, p. 983 column 1 lines paragraph 2) and same as above (Lamballais-2016, p. 988 column 1 lines paragraph 3)




Regarding Claim 8, (Original) 

The inventory scheduling method according to claim 7, wherein: 

Same as above 

the transfer machine distribution density value corresponding to the picking workstation is … from each of the available transfer machine(s) to the picking workstation; 

Lamballais-2016 teaches constructing and analytical model to measure the performance metrics of order throughput, average order cycle time, and robot utilization (transfer machine density value),  (Lamballais-2016, p. 978 column 2, paragraph) ; Lamballais-2016 teaches the network analyzes the performance of one workstation in isolation., (Lamballais-2016, p. 978 column 2 , paragraph 3);

Although highly suggested, Lamballais -2016 does not explicitly teach:
“… determined according to a sum of a reciprocal of the distance …”


Azadeh teaches:
“… determined according to a sum of a reciprocal of the distance …”

Azadeh teaches calculate the average cycle time of the crane for single command cycles and assume that crane travel to any location within the rack has the same probability (random storage policy). Their expected cycle time is
E[T] _ 1 + (ty/tx)2
3

.tx, in which tx is the travel time to the farthest location in the rack, and ty is the lifting time to the highest location in the rack., Azadeh (p.922 column 1 paragraph 2) 

Azadeh teaches In the case of ABC (or product turnover-based) storage, the items are divided into classes (e.g., classes A, B, and C) based on item turnover rate. The locations are also divided into groups based on travel time to Load/Unload (L/U) Point. , ensures that the items from the class with the highest turnover rate are located closest to that point. This ensures that the items from the class with the highest turnover rate are located closest to that point. Hausman, Schwarz, and Graves (1976) investigated the cycle time calculations with ABC storage
and economic order quantity–based replenishment., Azadeh (p.922 column 2 paragraph 2)

Lamballais -2016 teaches estimating performance and robot utilization under different system parameters, warehouse layouts , and control policies. Azadeh teaches optimizing rack configurations. It would have been obvious before the effective filing date to combine assigning orders, as taught by Lamballais -2016 with racks locations, as taught by Azadeh to reduce cycle time, Azadeh (p.925 column 2 paragraph 1).



or the transfer machine distribution density value corresponding to the picking workstation is determined according to the number of an available transfer machine(s) in a preset region corresponding to the picking workstation and a distance from each of the available transfer machine(s) in the preset region to the picking workstation.  

Lamballais-2016  the …  AMVA algorithm used for evaluating a CQN considers the number of robots.,  (Lamballais-2016 p.988 column 2 lines 3 ), (Table A1), (Table 1).

(Lamballais - 2016 teaches the transfer distribution density value (robot) corresponding to the picking station … in a preset region.)


Regarding Claim 9,  (Currently Amended) 

The inventory scheduling method according to claim 1, wherein determining the order processing capability information of each of the plurality of picking workstations comprises: 

[same as above]

for each of the picking workstations, determining a load capacity value corresponding to the picking workstation according a picking rate of an operator at the picking workstation or the number of a free rack buffer location(s) at the picking workstation, 

[same as claim 2]

and determining the order processing capability information of the picking workstation according to the load capacity value corresponding to the picking workstation.  

[similar to claim 2]



Regarding Claim 10, (Original) 

The inventory scheduling method according to claim 9, wherein the load capacity value corresponding to the picking workstation is determined according to a weighted sum of the picking rate of the operator at the picking workstation and the number of…  at the picking workstation.  

Lamballais-2016 teaches The traditional ABC categorization is used for zoning. This means that the storage area is divided into an A, B, and a C zone. According to Wulfraat (2012) , robot speed is about three miles per hour, which is about 1.3 meters per second, and the average time for picking an order line is six seconds. This excludes the time needed to move the pod in front of the picker, for which no average length is mentioned. Additional experiments in Appendix B show how to calculate the average robot speed given a maximum speed and an acceleration. These experiments indicate that 1.3 meters per second corresponds to a maximum robot speed of 1.5 meters per second and an acceleration of 0.75 meters per second square. According to Wulfraat (2012) and Wurman et al. (2008) , pick rates are above 200 lines per hour, therefore the average time (weighted) for picking is set at 15 seconds in total or 240 lines maximum per hour. The distribution of the picker time is a C k distribution, which is a Cox- k distribution as described in Bolch, Greiner, de Meer, and Trivedi (2006) ., Lamballais (p.984 column2  paragraph 2)

Although highly suggested, Lamballais-2016 does not teach:
“… the free rack buffer location(s) …”

Azadeh teaches:
“… the free rack buffer location(s) …”

Azadeh teaches the picker picks the items and accumulates the order in a picking cart. There is also a backward movement, away from the pick face, to balance the empty cells in each row. This balancing rule helps to avoid deadlocks in the system.)., Azadeh (p..933 column 1 paragraph 2)


Lamballais -2016 teaches estimating performance and robot utilization under different system parameters, warehouse layouts , and control policies. Azadeh teaches optimizing rack configurations. It would have been obvious before the effective filing date to combine assigning orders, as taught by Lamballais -2016 with racks locations, as taught by Azadeh to reduce cycle time, Azadeh (p.925 column 2 paragraph 1).

Regarding Claims 11 (Cancelled)


Regarding Claim 12 (Cancelled)


Regarding Claim 13, (Original) 

The inventory scheduling method according to claim 1, further comprising: determining a priority of each of a plurality of orders according to at least one of a user requirement or an order type;  wherein obtaining the order to be picked comprises: 8Docket No. 530883US Preliminary Amendment 



Azadeh teaches:
“… obtaining the order to be picked from the orders according to the priority of each of the orders…” 

Azadeh teaches  sequence a block storage and retrieval transaction. They compare the makespan performance for five sequencing heuristics: (1) first come, first served; (2) nearest neighbor, in which the sequence is based on the minimum travel distance between storage and retrieval locations; (3) shortest leg, in which the open storage location lies on the Tchebychev path leading to the retrieval location; (4) shortest dual cycle, in which sequencing is done in a way to minimize the dual cycle time in every step; and (5) percentage priority to retrievals with shortest leg (PPR-SL), in which a certain percentage of retrievals are given a higher priority for prepositioning than the storage open locations., Azadeh (p. 924 column 2 paragraph 2)



Regarding Claim 14. (Cancelled)  


Regarding Claim 15,  (Currently Amended) 

An inventory scheduling device, comprising: a processor; and a memory coupled to the processor and storing instructions that when executed by the processor, cause the processor to: obtain an order to be picked, the order to be picked comprising a kind(s) of goods to be picked; determine order processing capability information of each of a plurality of picking workstations, according to including a number of a free rack buffer location(s) at each of the picking workstations; determine a picking rack(s) according to at least one of a kind(s) and a quantity of goods to be picked on each of the rack(s), a distance from each of the rack(s) to the picking workstation to which the order to be picked is allocated, and a distance from each of the rack(s) to each of the available transfer machine(s), to pick the goods to be picked from the picking rack(s); 7Application No. 16/958,467 Reply to Office Action of November 10, 2021 for each of the picking rack(s), determine a picking transfer machine for conveying the picking rack according to a distance from each of the available transfer machine(s) to the picking rack, and control the picking transfer machine to convey the picking rack(s) to the picking workstation to which the order to be picked is allocated.


These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 15 is directed to an inventory scheduling device, comprising: a processer; and a memory coupled to the processor and storing instructions that when executed by the processor, cause the processor, Kumar discloses the computer program product as claimed column 10 lines 20-69], [column 6 lines 1-67], [Figure 1].

Regarding Claim 16, (Currently Amended) 

A non-transitory computer-readable storage medium storing computer program instructions, when executed by a processor, cause the processor to perform: obtain an order to be picked, the order to be picked comprising a kind(s) of goods to be picked; determine order processing capability information of each of a plurality of picking workstations, according to position distribution information of a rack(s) storing at least one kind of the goods to be picked relative to each of the picking workstations, position distribution information of an available transfer machine(s) relative to each of the picking workstations, er-and load information of each of the picking workstation including a number of a free rack buffer location(s) at each of the picking workstations; determine a picking rack(s) according to at least one of a kind(s) and a quantity of goods to be picked on each of the rack(s), a distance from each of the rack(s) to the picking workstation to which the order to be picked is allocated, and a distance from each of the rack(s) to each of the available transfer machine(s), to pick the goods to be picked from the picking rack(s); 8Application No. 16/958,467 Reply to Office Action of November 10, 2021 for each of the picking rack(s), determine a picking transfer machine for conveying the picking rack according to a distance from each of the available transfer machine(s) to the picking rack; and control the picking transfer machine to convey the picking rack(s) to the picking workstation to which the order to be picked is allocated.



These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 16 is directed to an a non-transitory computer-readable storage medium storing computer program instructions, when executed by a processor, cause the processor, Kumar discloses the computer program product as claimed., Kumar [column 10 lines 20-69], [column 6 lines 1-67], [Figure 1]



Regarding Claim 17, (Previously Presented) 

The inventory scheduling device according to claim 15, wherein determining the order processing capability information of each of the plurality of picking workstations comprises: 

[same as above]

for each of the picking workstations, determining a goods distribution density value corresponding to the picking workstation according to the position distribution information of the rack(s) relative to the picking workstation; 

[same as claim 2]

determining a transfer machine distribution density value corresponding to the picking workstation according to the position distribution information of the available transfer machine(s) relative to the picking workstation; 10Docket No. 530883US Preliminary Amendment 

[same as claim 2]


determining a load capacity value corresponding to the picking workstation according to the load information of the picking workstation; 

[same as claim 2]

and determining a weighted sum of the goods distribution density value, the transfer machine distribution density value, and the load capacity value corresponding to the picking workstation as the order processing capability information of the picking workstation.  

[same as claim 2]


Regarding Claim 18, (Previously Presented) 

The inventory scheduling device according to claim 15, wherein determining the order processing capability information of each of the plurality of picking workstations comprises: 

[same as above]


for each of the picking workstations, determining a goods distribution density value corresponding to the picking workstation according to a distance from each of the rack(s) to the picking workstation; 

[same as claim 4]

and determining the order processing capability information of the picking workstation according to the goods distribution density value corresponding to the picking workstation.  

[same as claim 3]



Regarding Claim 19,  (Previously Presented) 

The inventory scheduling device according to claim 18, wherein: 

[same as above]

the goods distribution density value corresponding to the picking workstation is determined according to a sum of a reciprocal of the distance from each of the rack(s) to the picking workstation; 

[same as claim 4]

or the goods distribution density value corresponding to the picking workstation is determined according to the number of a rack(s) storing at least one kind of the goods to be picked in a preset region corresponding to the picking workstation and a distance from each of the rack(s) in the preset region to the picking workstation.  

[same as claim 8]



Regarding Claim 20,  (Previously Presented) 

The inventory scheduling device according to claim 15, wherein determining the order processing capability information of each of the plurality of picking workstations comprises: 

[same as above]

for each of the picking workstations, determining a transfer machine distribution density value corresponding to the picking workstation according to a distance from each of the available transfer machine(s) to the picking workstation;

[same as claim 17]


and determining the order processing capability information of the picking workstation according to the transfer machine distribution density value corresponding to the picking workstation.  

[same as claim 7]



Regarding Claim 21,  (Currently Amended) 

The inventory scheduling device according to claim 15, wherein determining the order processing capability information of each of the plurality of picking workstations comprises: 
[same as above]


for each of the picking workstations, determining a load capacity value corresponding to the picking workstation according to at least one of a picking rate of an operator at the picking workstation or the number of a free rack buffer location(s) at the picking workstation; 

[same as claim 9]


and determining the order processing capability information of the picking workstation according to the load capacity value corresponding to the picking workstation.

[same as claim 9]


	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kumar (US 9,466,045 B1) discloses shipment optimization.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623